 

Exhibit 10.3



GSO Capital Partners LP
345 Park Avenue
New York, New York 10154

 

October 6, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

 

Ladies and Gentlemen:

 

Reference is made to the First Amendment to the Side Letter of even date hereof
(the “Amendment Letter”) between GSO Capital Partners LP (“GSO”) and CF
Corporation, a Cayman Islands exempted corporation (“CF Corp”) that amends the
Side Letter dated as of May 24, 2017 (the “Side Letter”) between GSO and CF
Corp. Each capitalized term used but not defined in this letter will have the
meaning ascribed to it in the Side Letter or the Merger Agreement.

 

1.                  Fees and Expenses.

 

a.                   As consideration for entering into the Amendment Letter you
agree to pay (or cause to be paid) to GSO (or to one or more Affiliates
designated by GSO), on the Closing, an amount equal to $2,900,000 (the
“Amendment Fee”).

 

b.                  You agree that, once paid, the Amendment Fee or any part
thereof payable hereunder shall not be refundable under any circumstances,
except as otherwise agreed in writing. The Amendment Fee shall not be subject to
reduction by way of setoff counterclaim and shall be in addition to any other
fees, costs and expenses payable to GSO.

 

2.                  Other Provisions. The terms and provisions of Sections 4, 5,
6, 7, 8, 9, 10, 11, 12, 13 and 14 of the Side Letter are incorporated herein and
shall apply mutatis mutandis to this letter.

 

[Remainder of page intentionally left blank]

 

 

 

 

 



  Sincerely,                   GSO CAPITAL PARTNERS LP                       By:
/s/ Marisa Beeney       Name: Marisa Beeney       Title: Authorized Signatory  



 



Agreed to and accepted:       CF CORPORATION           By: /s/ Douglas Newton  
  Name: Douglas Newton     Title: Chief Financial Officer  

 



[Signature Page to Amendment Fee Letter]

